Name: Commission Regulation (EC) No 1215/98 of 11 June 1998 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 12. 6. 98L 167/8 COMMISSION REGULATION (EC) No 1215/98 of 11 June 1998 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), as amended by Regulation (EC) No 192/98 (4), and in particular Article 13 (3) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 13 of Regulation (EC) No 3072/95 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu- lations and prices for those products within the Community may be covered by an export refund; Whereas Article 13 of Regulation (EC) No 3072/95 provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal prod- ucts on the world market on the other; whereas the same Articles provide that it is also important to ensure equilib- rium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market; Whereas Article 4 of Commission Regulation (EC) No 1518/95 (5), as amended by Regulation (EC) No 2993/ 95 (6), on the import and export system for products processed from cereals and from rice defines the specific criteria to be taken into account when the refund on these products is being calculated; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product; Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products; whereas, for certain products processed from cereals, the insignificance of Community participa- tion in world trade makes it unnecessary to fix an export refund at the present time; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina- tion; Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (1) (d) of Regulation (EEC) No 1766/92 and in Article 1 (1) (c) of Regulation (EC) No 3072/95 and subject to Regula- tion (EC) No 1518/95 are hereby fixed as shown in the Annex to this Regulation. (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 329, 30. 12. 1995, p. 18. (4) OJ L 20, 27. 1. 1998, p. 16. (5) OJ L 147, 30. 6. 1995, p. 55. (6) OJ L 312, 23. 12. 1995, p. 25. EN Official Journal of the European Communities12. 6. 98 L 167/9 Article 2 This Regulation shall enter into force on 12 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1998. For the Commission Franz FISCHLER Member of the Commission (ECU/tonne) Product code Refund (ECU/tonne) Product code Refund ANNEX to the Commission Regulation of 11 June 1998 fixing the export refunds on products processed from cereals and rice 1102 20 10 9200 (1) 59,50 1102 20 10 9400 (1) 51,00 1102 20 90 9200 (1) 51,00 1102 90 10 9100 71,75 1102 90 10 9900 48,79 1102 90 30 9100 43,56 1103 12 00 9100 43,56 1103 13 10 9100 (1) 76,50 1103 13 10 9300 (1) 59,50 1103 13 10 9500 (1) 51,00 1103 13 90 9100 (1) 51,00 1103 19 10 9000 44,17 1103 19 30 9100 74,14 1103 21 00 9000 28,91 1103 29 20 9000 48,79 1104 11 90 9100 71,75 1104 12 90 9100 48,40 1104 12 90 9300 38,72 1104 19 10 9000 28,91 1104 19 50 9110 68,00 1104 19 50 9130 55,25 1104 21 10 9100 71,75 1104 21 30 9100 71,75 1104 21 50 9100 95,66 1104 21 50 9300 76,53 1104 22 20 9100 38,72 1104 22 30 9100 41,14 1104 23 10 9100 63,75 1104 23 10 9300 48,86 1104 29 11 9000 28,91 1104 29 51 9000 28,34 1104 29 55 9000 28,34 1104 30 10 9000 7,09 1104 30 90 9000 10,63 1107 10 11 9000 50,45 1107 10 91 9000 85,14 1108 11 00 9200 56,68 1108 11 00 9300 56,68 1108 12 00 9200 68,00 1108 12 00 9300 68,00 1108 13 00 9200 68,00 1108 13 00 9300 68,00 1108 19 10 9200 41,04 1108 19 10 9300 41,04 1109 00 00 9100 0,00 1702 30 51 9000 (2) 81,43 1702 30 59 9000 (2) 62,34 1702 30 91 9000 81,43 1702 30 99 9000 62,34 1702 40 90 9000 62,34 1702 90 50 9100 81,43 1702 90 50 9900 62,34 1702 90 75 9000 85,32 1702 90 79 9000 59,22 2106 90 55 9000 62,34 (1) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch. (2) Refunds are granted in accordance with Council Regulation (EEC) No 2730/75 (OJ L 281, 1. 11. 1975, p. 20), amended. NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24. 12. 1987, p. 1), amended.